Citation Nr: 0912129	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1974 
to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

This matter was first before the Board in April 2008, at 
which time it was remanded for further development, including 
the provision to the Veteran of a new compensation and 
pension (C&P) examination.  The report of that examination, 
which was duly conducted in May 2008, has been associated 
with the claims file.


FINDING OF FACT

The Veteran's service-connected left ear hearing loss 
disability has been manifested by at most Level I hearing 
throughout the appeal period.  


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing 
loss have not been met at any time during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.85-4.87, Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a compensable rating for his service-
connected left ear hearing loss disability.  He reports 
difficulty hearing distant sounds and difficulty hearing 
whenever background noise is present.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  38 C.F.R. § 4.85.  
The vertical columns in Table VI represent nine categories of 
decibel loss based on the puretone audiometry test.  The 
Roman numeral designation is located at the point where the 
percentage of speech discrimination and puretone threshold 
average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

If, as in this case, impaired hearing is service-connected in 
only one ear, in order to determine the  percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a Roman Numeral designation for hearing 
impairment of "I,"subject to the provisions of § 3.383.  38 
C.F.R. § 4.85.  Pursuant to 38 C.F.R. § 3.383, compensation 
is payable for a combination of service-connected and 
nonservice-connected hearing loss as if both disabilities are 
service-connected, provided that the non-service connected 
disability is not the result of the Veteran's own willful 
misconduct.  However, hearing impairment in one ear that is 
compensable to a degree of 10 percent or more as a result 
service-connected disability and hearing impairment as a 
result of nonservice-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear is required.  
38 C.F.R. § 3.383(a)(3).  The result is that a veteran must 
have a service-connected hearing impairment of 10 percent or 
more, and a hearing impairment in the nonservice-connected 
ear that meets the criteria at 38 C.F.R. § 3.385 before both 
ears may be considered in deriving the level of disability.  
If the hearing loss of the service-connected ear is rated at 
less than 10 percent, then the hearing loss of the 
nonservice-connected ear is still considered to be Level I, 
no matter the level of hearing impairment.  See 69 Fed. Reg. 
48,149-48,150; 38 C.F.R. § 4.85(f) (2008).

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

In February 2004 the Veteran was accorded a C&P audiology 
examination.  During the examination he complained of 
tinnitus "that is a multi-frequency ringing," and said that 
he is unable to hear what is being said.  He also complained 
of difficulty hearing at a distance and whenever background 
noise is present.  Audiology testing revealed puretone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz of 25, 40, 50, and 75; for an average of 48.  Speech 
recognition score for the left ear was 92 percent.  These 
findings correspond to Level I hearing in the left ear which, 
when combined pursuant to 38 C.F.R. § 4.85(f) with an 
assigned value of Level I for the Veteran's nonservice-
connected right ear, equates to a noncompensable rating.  
38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the 
provisions of 38 C.F.R. § 4.86 is not warranted as the 
criteria for an exceptional pattern of hearing impairment are 
not shown.  

In correspondence dated in January 2005 the Veteran reported 
that he had become so frustrated during the February 2004 
examination that he had left before its conclusion.  In his 
substantive appeal, he complained that the February 2004 
examination results were derived from faulty methodology; and 
pointed out that "it is one thing to hear sounds in a sound 
proof booth, it is quite another to discern sounds in real 
life."  

In this case, the 2004 VA examination was conducted before 
the examination worksheets were revised to include the 
effects of hearing loss disability on occupational 
functioning and daily life.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 
(2007); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007).  The matter was therefore remanded in April 2008 for 
a new C&P examination.  

In May 2008 a new C&P examination was conducted.  During the 
examination the Veteran complained of difficulty hearing in 
background noise and difficulty hearing over the telephone.  
He also complained of constant bilateral tinnitus that he 
described as bells, whistles, and tones.  Audiology testing 
found mild to severe bilateral sensorineural hearing loss.  
Specific results were as follows:

Hertz
100
0
200
0
300
0
400
0
Left 
ear
30
40
55
75
AVG:  50

Speech recognition score was 92 percent for the left ear.  
These findings correspond to Level I hearing in the left ear 
which, when combined pursuant to 38 C.F.R. § 4.85(f) with an 
assigned value of Level I for the Veteran's nonservice-
connected right ear, equates to a noncompensable rating.  
38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the 
provisions of 38 C.F.R. § 4.86 is not warranted as the 
criteria for an exceptional pattern of hearing impairment are 
not shown.  There is thus no basis for a compensable rating 
at any time during the appeal period.  Lendenmann, 3 Vet. 
App. 345, 349.  Accordingly, the Veteran's appeal for a 
compensable rating for his service-connected left ear hearing 
loss must be denied.  

In accordance with Hart  the Board has considered whether a 
staged rating is appropriate.  Hart v. Mansfield, 21 Vet. 
App. 505.  However, in the present case, the Veteran's left 
ear hearing loss did not meet the criteria for a compensable 
rating at any time during the appeal period.  As such, staged 
ratings are not warranted.  

The Board further notes that with regard to the Veteran's 
assertions concerning the propriety of testing in a sound-
proof booth, VA's policy of conducting audiometry testing in 
a sound-controlled room was recently upheld in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  

The Veteran has reported that he has difficulty hearing at a 
distance, in background noise and over the telephone.  He has 
also reported that tinnitus manifests as multi frequency 
ringing, bells, whistles and tones.  Referral for 
consideration of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the 
evidence does not show that there is such an exceptional 
disability picture that the schedular evaluations are 
inadequate.  The rating criteria, including the possibility 
of exceptional patterns of hearing impairment pursuant to 
38 C.F.R. § 4.85 and § 4.86 are adequate to rate the level of 
hearing loss reported by the Veteran and the amount found on 
authorized VA audiological examinations.  Moreover, there is 
no evidence that the Veteran's left ear hearing loss has 
resulted in marked interference with his earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or that it has necessitated frequent 
periods of hospitalization.  The Board therefore finds that 
the impairment resulting from the Veteran's left ear hearing 
loss is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Court has also held that with regard to claims for 
increased-compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement as well.  
Id.  

In letters dated in January 2004 and April 2008 the Veteran 
was notified of the information and evidence necessary to 
substantiate his claim for an increased rating for his 
service-connected left ear hearing loss disability.  Although 
neither letter satisfied the criteria set forth in Vazquez, 
the Board finds that the presumption of prejudice has been 
rebutted, as the Veteran reported that he had difficulty with 
background noise and hearing distant sounds.  He was also 
provided with the applicable rating criteria and the reasons 
for denying his claim in the December 2004 Statement of the 
Case and in the June 2008 Supplemental Statement of the 
Case.  Based on the entirety of the notices provided to the 
veteran, a reasonable person would be expected to understand 
what evidence was required to substantiate his claim.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  The 
Veteran was also accorded multiple C&P examinations, the 
reports of which are of record.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
In that regard, the Board notes that the Veteran submitted to 
VA, in connection with his pension benefits, information that 
he is receiving disability benefits from the Social Security 
Administration (SSA).  However, he has not informed VA that 
SSA awarded disability benefits in whole or in part based on 
his hearing loss disability nor has he informed VA that they 
have any relevant records that should be obtained.  
Accordingly, VA did not have a duty to assist that was unmet 
with regard to SSA records.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

A compensable rating for left ear hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


